Matter of Vincent v Kelly (2015 NY Slip Op 01740)





Matter of Vincent v Kelly


2015 NY Slip Op 01740


Decided on March 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2015

Tom, J.P., Friedman, Renwick, Manzanet-Daniels, Feinman, JJ.


14381 100604/13

[*1] In re Scott Vincent, etc., Petitioner,
vRaymond W. Kelly, etc., et al., Respondents.


Worth, Longworth & London, LLP, New York (Howard B. Sterinbach of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Larry A. Sonnenshein of counsel), for respondents.

Determination of respondent Police Commissioner, dated February 8, 2013, which, insofar as challenged, approved the Hearing Officer's findings that petitioner had engaged in misconduct, and imposed a penalty of forfeiture of 30 vacation days, a 30-day suspension, without pay, and a one-year dismissal probation period, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Carol E. Huff, J.], entered November 14, 2013), dismissed, without costs.
Substantial evidence supports the findings that petitioner had refused to cooperate with a Port Authority Police Department (PAPD) investigation, and that he gave vague and nonresponsive answers at a subsequent interview by respondent New York City Police Department (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 179-182 [1978]). There is no evidence that respondents sought to obtain a statement from petitioner through the PAPD; accordingly, petitioner's argument regarding that statement is unavailing.
The imposed penalty does not shock our sense of fairness (see Matter of Kelly v Safir , 96 NY2d 32, 38 [2001]).
We have considered petitioner's other arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2015
CLERK